Appeal by the defendant from a judgment of the County Court, Suffolk County (Rohl, J.), rendered October 22, 1987, convicting him of arson in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The minutes of the defendant’s plea and sentence refute his contention that he entered into the plea agreement upon the misleading or erroneous advice of his assigned counsel. The record shows that the plea was knowingly and voluntarily entered with the effective assistance of counsel and there is no suggestion that it was improvident or baseless (see, People v Harris, 61 NY2d 9).
Furthermore, because the defendant received the sentence that had been promised, he will not now be heard to complain that the sentence was excessive (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Kunzeman, Kooper, Sullivan and Ritter, JJ., concur.